DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-30 are pending in the instant application.  Claims 1-18 and 24-30 have been withdrawn from further consideration as being drawn to a nonelected invention 

2.	Claims 19-23 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 02/25/2022.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an E.coli transformant comprising a deletion of the gene encoding a recA protein comprising the nucleotide sequence of SEQ ID NO: 76 and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding phosphomevalonate kinase, and the nucleotide sequence of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase where the E.coli transformant produces increased amounts of isoprene compared to wild type E.coli; does not reasonably provide enablement for other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claim amendment and arguments filed 02/25/2022 have been considered but are not persuasive. According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The nature and breadth of the amended claims encompass any E. colt for producing isoprene, wherein a foreign gene any nucleotide sequence and structure encoding any enzyme and/or protein is introduced into the E. colt to make the E. colt capable of producing the isoprene; and a gene encoding a recA protein is attenuated or deleted in the E. coli to reduce or remove expression of the gene encoding the recA protein.  The amended claims do not recite that the E.coli has the all of enzymes of the MVA pathway and MEP pathway as stated in the filed arguments.  The amended claims do not recite that the E.coli produces increased amounts of isoprene compared to wild type E.coli as disclosed by the specification (see for example on page 6, lines 4-7).  
The specification provides guidance, prediction, and working examples for an E.coli transformant comprising a deletion of the gene encoding a recA protein comprising the nucleotide sequence of SEQ ID NO: 76 and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding phosphomevalonate kinase, and the nucleotide sequence of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase where the E.coli transformant produces increased amounts of isoprene compared to wild type E.coli.  The Declaration under 37 CFR 1.132 of Seon Won Kim dated 02/25/2022 shows that for recA-deficient E. coli host cells producing lycopene the E. coli host cells required the lycopene-producing plasmid pT-LYCm4 and pSNA containing the MVA pathway.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the foreign genes of any nucleotide sequence, structure, and biological function; transforming the genes into any E.coli host cell having a gene encoding a recA protein that is attenuated or deleted in the E. coli to reduce or remove expression of the gene encoding the recA protein; and determining whether transformed E. coli produces increased amounts of isoprene compared to a wild type E. coli host cell.  General teaching regarding screening and searching for the claimed invention such as using enzyme activity assays is not guidance for making the claimed invention.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 20-23 are also rejected because they do not correct the defect.
	Amending the claim to recite the following would aid in overcoming the rejection:  an E.coli transformant comprising a deletion of the gene encoding a recA protein, and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding phosphomevalonate kinase, and the nucleotide sequence of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase where the E.coli transformant produces increased amounts of isoprene compared to wild type E.coli.



	Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20130122562 (05/16/2013; reference of record) in view of Phue et al. (Biotechnol Bioeng. 2008 Nov 1;101(4):831-6; reference of record), Accession V00328 (18-APR-2005; reference of record), Kalderon et al.  (PLoS One. 2014 Dec 3;9(12):e114380, pages 1-14; reference of record)

The claim arguments and Declaration under 37 CFR 1.132 of Seon Won Kim filed 02/25/2022 have been considered but are not persuasive. According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The nature and breadth of the amended claims encompass any E. colt for producing isoprene, wherein a foreign gene any nucleotide sequence and structure encoding any enzyme and/or protein is introduced into the E. colt to make the E. colt capable of producing the isoprene; and a gene encoding a recA protein is attenuated or deleted in the E. coli to reduce or remove expression of the gene encoding the recA protein.  The amended claims do not recite that the E.coli has the all of enzymes of the MVA pathway and MEP pathway as stated in the filed arguments.  The amended claims do not recite that the E.coli produces increased amounts of isoprene compared to wild type E.coli as disclosed by the specification (see for example on page 6, lines 4-7).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.  
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Therefore, it would have been obvious to one of ordinary skill in the art to combine and/or modify the reference teachings to arrive at the claimed invention by attenuating or deleting the gene encoding the E.coli recA protein taught by Accession V00328 in the E.coli taught by US20130122562, Phue et al., or Kalderon et al.  to obtain the an E.coli transformant for producing isoprene having a deletion of the gene encoding recA protein.  Since Phue et al. teaches that modified Escherichia coli B (BL21) is a superior producer of plasmid DNA compared with Escherichia coli K (DH5alpha) where the Escherichia coli B (BL21) is mutated by deleting both recA and endA, then one of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success that plasmids comprising acetoacetyl-CoA synthase gene encoding an enzyme capable of synthesizing acetoacetyl-CoA from malonyl-CoA and acetyl-CoA and one or more genes involved in isoprene biosynthesis that enables synthesis of isoprene from acetoacetyl-CoA can be stably expressed in recA deficient E.coli host cells.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.
Amending the claim to recite the following would aid in overcoming the rejection:  an E.coli transformant comprising a deletion of the gene encoding a recA protein, and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding phosphomevalonate kinase, and the nucleotide sequence of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase where the E.coli transformant produces increased amounts of isoprene compared to wild type E.coli.



Conclusion

8.	No claim is allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652